Per Curiam:
The court below set aside the return to the commission because the inquisition did not find the alleged lunatic to be of unsound mind. This is what they did find: “ That, although they do not find the said Sarah Ann Reeves a lunatic, in the general acceptation of that term, they, by reason of her age, ignorance, and the feeble condition of her mind and body, *261deem her unfit to manage her estate judiciously, and to have been in that condition for a year last past, and would recommend that the Honorable Court of Chester county appoint a proper person, as committee, to take charge of and account for the same; and further, that the said Sarah Ann Reeves does not enjoy lucid intervals.”
This return cannot be sustained under the act of assembly, nor would it warrant the court in making the order therein recommended. The court does not possess the power to appoint a committee merely because a person cannot manage his or her estate judiciously. There are very many sane persons who cannot do that. The return itself is inconsistent, if not insensible. It finds, if it finds anything, that she is not a lunatic, yet that she “ does not enjoy lucid intervals.”
Nor do we think the court erred in the disposition of the costs. They were divided between the petitioner and the alleged lunatic. We regard this as a proper exercise of discretion. In re Weaver, 116 Pa. 225, is not in point.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.